Citation Nr: 0903382	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-09 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for coronary artery disease 
post myocardial infarction, to include as secondary to 
service-connected diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for coronary artery disease post 
myocardial infarction, to include as secondary to service-
connected diabetes mellitus type II.  

In a June 2007 decision, the Board denied the veteran's claim 
for service connection for coronary artery disease post 
myocardial infarction, to include as secondary to service-
connected diabetes mellitus type II.  The veteran appealed 
the Board decision to the United States Court of Appeals for 
Veterans Claims.  Pursuant to a Joint Motion for Remand, an 
August 2008 Order of the Court remanded the claim for 
readjudication in accordance with the Joint Motion for 
Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  A disability may be service-connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  Moreover, 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).   

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In a December 2004 VA 
examination, the examiner opined that the veteran's coronary 
artery disease post myocardial infarction was not secondary 
to his service-connected diabetes mellitus type II because 
the conditions were diagnosed at the same time.  However, the 
examiner did not discuss whether the veteran's coronary 
artery disease post myocardial infarction was aggravated by 
his service-connected diabetes mellitus type II.  In order to 
make an accurate assessment of the veteran's entitlement to 
service connection for his coronary artery disease post 
myocardial infarction, it is necessary to have a medical 
opinion based upon a thorough review of the record that 
reconciles the question of whether the veteran's current 
coronary artery disease post myocardial infarction was 
aggravated by his service-connected diabetes mellitus type 
II.  The Board thus finds that an examination and opinion 
addressing whether the veteran's disorder was aggravated is 
necessary in order to fairly decide the merits of the 
veteran's claim.  
  
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to determine whether there 
is any relationship between his 
diagnosed coronary artery disease post 
myocardial infarction and his service-
connected diabetes mellitus type II.  
The examiner should provide an opinion 
and specifically state whether it is at 
least as likely as not (50 percent 
probability or greater) that any 
coronary artery disease post myocardial 
infarction has been aggravated by the 
service-connected diabetes mellitus 
type II.  If necessary, the examiner 
should attempt to reconcile the opinion 
with any other medical opinions of 
record.  The rationale for all opinions 
expressed must be provided.  The 
examiner should review the claims 
folder and should note that review in 
the examination report.

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

